Exhibit 10.3

LOGO [g50870g97u26.jpg]

June 15, 2009

Scipio “Max” Carnecchia

VIA ELECTRONIC MAIL

Dear Max:

We are pleased to offer you the following position with Accelrys, Inc. (the
“Company”). It is our hope that you will become a part of our exciting and
innovative organization. The following will confirm the terms of our offer of
employment to you:

Position/Location: You will assume the position of Accelrys’ President and Chief
Executive Officer reporting to the Company’s Board of Directors (“Board”). The
Company will also appoint you as a member of its Board of Directors. This
position is based in our San Diego headquarters and will require your relocation
to the San Diego area.

Compensation: Your compensation in the above position will include an annual
base salary of $400,000.00, less applicable withholdings, paid during the
Company’s regular payroll periods. In addition, you will be eligible to
participate in our Management Incentive Plan (the “Plan”) designed to allow you
to earn initially up to an additional 80% at plan of your annual base salary in
incentive compensation upon achievement of corporate performance objectives as
determined by the Board. For fiscal year 2010, your bonus will be pro-rated for
the number of months during the fiscal year during which you were employed by
the Company.

Employment and Benefits: As the Chief Executive Officer of the Company, you will
be eligible to participate in our comprehensive employee benefits package,
including health, disability and life insurance; participation in our 401(k)
retirement savings plan; and vacation benefits. You will also be eligible for
any other benefits provided to our senior executives including enhanced life and
long term disability insurance benefits.

Option Grant: We are recommending to the Human Resources Committee of the Board
of Directors (“Committee”) that you receive a non-qualified option to purchase
800,000 shares of common stock. The stock option will be priced as of the date
of your commencement of employment (the “Vesting Commencement Date”) and shall
vest as follows:  1/4 of the stock underlying the option shall vest on the one
year anniversary of the Vesting Commencement Date and 1/48th of the stock
underlying the option shall vest monthly thereafter so that the option shall be
fully vested four years from the Vesting Commencement Date.

Employment Agreement: Concurrently herewith the Company is providing you with an
employment agreement setting forth the terms of your employment.

Relocation Terms: Accelrys Inc. will agree to pay for reasonable and customary
expenses associated with your relocation to the San Diego area upon your
acceptance of this offer and commencement of your employment with us. Relocation
expenses must be approved in advance and can include but not be limited to the
following items:

 

  •  

The packing and moving of your household goods.

 

  •  

Temporary living expenses.

 

  •  

Travel costs associated with your personal move to San Diego.

 

  •  

Closing costs associated with the sale of your existing Menlo Park home and
purchase of a home in San Diego within 12 months of your commencement of
employment with us.



--------------------------------------------------------------------------------

Please note that should you voluntarily terminate your employment with the
company (without “Good Reason” as defined in your employment agreement) prior to
2 years from the date of your relocation to San Diego, as defined by final
payment of relocation related expenses, you must repay to the company all monies
paid to you or on your behalf in conjunction with your relocation.

Confidentiality: As with all our employees, you will be required to execute and
be bound by the Company’s Invention and Non-Disclosure Agreement which you will
find enclosed for your review and execution prior to your commencement of
employment with the Company.

Proposed Start Date: We would appreciate your acceptance of our offer by
execution of the accompanying employment and confidentiality/invention
assignment agreements on June 15, 2009, with an agreed upon start date of
June 15, 2009.

I look forward to your joining the Accelrys Inc. team and your involvement in
what we are confident represents an exciting and professionally rewarding
venture.

 

Accelrys, Inc. By:  

/s/    Kenneth Coleman

  Kenneth Coleman   Chairman, Board of Directors,   Accelrys, Inc.